Motion for reargument granted to the extent of withdrawing the last paragraph of the memorandum decision filed with the order of this court entered on March 13, 1979, and substituting a new last paragraph therefor, and the motion is otherwise denied. The new last paragraph shall read as follows: Counsel for defendant has urged an additional point which should be disposed of in advance of a new trial. It is contended that the statement made by defendant to the Assistant District Attorney should be suppressed on the ground that the Miranda warnings notified defendant only of his right to an attorney and did not include the admonition that he had the right to have an attorney present at the interrogation. The precise questions and answers were: "Q. Do you understand that you have the right to an attorney? A. Yes.” "Q. And that if you cannot afford an attorney the Court will appoint one for you free of charge. Do you understand?” "A. Yes”. We think that this was an adequate notification to defendant of his right to counsel. Defendant’s reliance on People v Bowers (45 AD2d 241) is misplaced. Although that case contains language seemingly applicable, it dealt with a situation where counsel had, in fact, been requested by the defendant. The failure to supply an attorney resulted in the granting of the motion to suppress. People v Dunnett (44 AD2d 733), while more closely in point, deals with a far less formal reading of defendant’s Miranda rights. *793Hence, we do not think these cases controlling. Concur—Sandler, J. P., Bloom, Lane, Markewich and Lupiano, JJ.